Citation Nr: 0837001	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-30 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a right knee injury.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2005 Form 9, the veteran requested a BVA 
hearing at the local VA office.  In May 2007, VA scheduled 
the veteran for a hearing conducted by the use of video 
conferencing equipment at the Sioux Falls RO on June 29, 
2007.  The veteran was informed that he was not required to 
accept this form of hearing and that he could decline this 
video hearing and he would be kept on the schedule for a 
future visit by a Board member.  In a letter received by VA 
on June 28, 2007, the veteran declined the video hearing and 
indicated that he preferred to wait for a future visit by a 
Board member.  It was noted that the veteran did not appear 
for his video hearing.  

As the veteran indicated that he desired an in person hearing 
before a member of the Board at his local RO and he had not 
been scheduled for one, this appeal is remanded to schedule a 
hearing.  38 C.F.R. § 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO in accordance with applicable 
procedures.  The veteran should be 
provided with notice as to the time and 
place to report for this hearing. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




